  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 1 of 12 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 WILLIAM HULL,                                       )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 WPX ENERGY, INC., KIMBERLY S.                       )
 LUBEL, JOHN A. CARRIG, KELT                         )
 KINDICK, ROBERT K. HERDMAN,                         )
 VALERIE M. WILLIAMS, KARL F. KURZ,                  )
 RICHARD E. MUNCRIEF, CLAY M.                        )
 GASPAR, D. MARTIN PHILLIPS,                         )
 DOUGLAS E. SWANSON, JR., DEVON                      )
 ENERGY CORPORATION, and EAST                        )
 MERGER SUB, INC.,                                   )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 28, 2020

(the “Proposed Transaction”), pursuant to which WPX Energy, Inc. (“WPX” or the “Company”)

will be acquired by Devon Energy Corporation (“Parent”) and East Merger Sub, Inc. (“Merger

Sub,” and together with Parent, “Devon”).

       2.      On September 26, 2020, WPX’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Devon. Pursuant to the terms of the Merger Agreement, WPX’s stockholders

will receive 0.5165 shares of Parent common stock for each share of WPX common stock they
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 2 of 12 PageID #: 2




own.

       3.      On November 5, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of WPX common stock.

       9.      Defendant WPX is a Delaware corporation and maintains its principal executive

offices at 3500 One Williams Center, Tulsa, Oklahoma 74172. WPX’s common stock is traded




                                                  2
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 3 of 12 PageID #: 3




on the New York Stock Exchange under the ticker symbol “WPX.”

       10.     Defendant Kimberly S. Lubel is a director of the Company.

       11.     Defendant John A. Carrig is a director of the Company.

       12.     Defendant Kelt Kindick is a director of the Company.

       13.     Defendant Robert K. Herdman is a director of the Company.

       14.     Defendant Valerie M. Williams is a director of the Company.

       15.     Defendant Karl F. Kurz is a director of the Company.

       16.     Defendant Richard E. Muncrief is Chief Executive Officer and Chairman of the

Board of the Company.

       17.     Defendant Clay M. Gaspar is President, Chief Operating Officer, and a director of

the Company.

       18.     Defendant D. Martin Phillips is a director of the Company.

       19.     Defendant Douglas E. Swanson, Jr. is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       22.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       23.     WPX is an independent energy producer with core positions in the Permian and

Williston basins.




                                               3
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 4 of 12 PageID #: 4




       24.     The Company’s production is approximately eighty percent oil/liquids and twenty

percent natural gas.

       25.     On September 26, 2020, WPX’s Board caused the Company to enter into the

Merger Agreement with Devon.

       26.     Pursuant to the terms of the Merger Agreement, WPX’s stockholders will receive

0.5165 shares of Parent common stock for each share of WPX common stock they own.

       27.     According to the press release announcing the Proposed Transaction:

       Devon Energy (“Devon”) (NYSE: DVN) and WPX Energy (“WPX”) (NYSE:
       WPX) today announced they have entered into an agreement to combine in an all-
       stock merger of equals transaction. . . .

       TRANSACTION DETAILS

       Under the terms of the agreement, WPX shareholders will receive a fixed exchange
       ratio of 0.5165 shares of Devon common stock for each share of WPX common
       stock owned. The exchange ratio, together with closing prices for Devon and WPX
       on Sept. 25, 2020, results in an enterprise value for the combined entity of
       approximately $12 billion.

       Upon completion of the transaction, Devon shareholders will own approximately
       57 percent of the combined company and WPX shareholders will own
       approximately 43 percent of the combined company on a fully diluted basis.

       The transaction, which is expected to close in the first quarter of 2021, has been
       unanimously approved by the boards of directors of both companies. Funds
       managed by EnCap Investments L.P. own approximately 27 percent of the
       outstanding shares of WPX and have entered into a support agreement to vote in
       favor of the transaction. The closing of the transaction is subject to customary
       closing conditions, including approvals by Devon and WPX shareholders. . .

       ADVISORS

       J.P. Morgan Securities LLC is serving as financial advisor and Skadden, Arps,
       Slate, Meagher & Flom LLP is serving as legal advisor to Devon. Citi is serving as
       financial advisor and Kirkland & Ellis LLP is serving as legal advisor to WPX.
       Vinson & Elkins LLP is serving as legal advisor to EnCap Investments L.P.




                                               4
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 5 of 12 PageID #: 5




The Registration Statement Omits Material Information, Rendering It False and Misleading

       28.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       29.     As set forth below, the Registration Statement omits material information.

       30.     First, the Registration Statement omits material information regarding the

Company’s and Devon’s financial projections.

       31.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate adjusted EBITDA; (ii) projected free cash flows

and all underlying line items; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       32.     With respect to Devon’s financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate adjusted EBITDA; (ii) projected free cash flows and

all underlying line items; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       33.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       34.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, Citigroup Global Markets Inc. (“Citi”).

       35.     With respect to Citi’s Selected Public Companies Analyses, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analyses.

       36.     With respect to Citi’s Discounted Cash Flow Analysis for WPX, the Registration

Statement fails to disclose: (i) the standalone unlevered free cash flows that WPX was forecasted




                                                  5
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 6 of 12 PageID #: 6




to generate during the fiscal years ending December 31, 2021 through December 31, 2025 used in

the analysis and all underlying line items; (ii) WPX’s net operating loss carryforwards expected

by WPX’s management during the forecast period; (iii) the terminal values; (iv) the estimated cash

taxes used in the analysis; (v) the individual inputs and assumptions underlying the discount rates

ranging from 7.7% to 8.5%; and (vi) Citi’s basis for applying to WPX’s fiscal year 2025 estimated

adjusted EBITDA a selected range of adjusted EBITDA multiples of 3.9x to 5.3x.

       37.     With respect to Citi’s Discounted Cash Flow Analysis for Devon, the Registration

Statement fails to disclose: (i) the standalone unlevered free cash flows that Devon was forecasted

to generate during the fiscal years ending December 31, 2021 through December 31, 2025 used in

the analysis and all underlying line items; (ii) Devon’s net operating loss carryforwards during the

forecast period as estimated by WPX’s management; (iii) the terminal values; (iv) the estimated

cash taxes used in the analysis; (v) the individual inputs and assumptions underlying the discount

rates ranging from 7.8% to 8.8%; and (vi) Citi’s basis for applying to Devon’s fiscal year 2025

estimated adjusted EBITDA a selected range of adjusted EBITDA multiples of 3.9x to 5.3x.

       38.     With respect to Citi’s Net Asset Value Analysis for WPX, the Registration

Statement fails to disclose: (i) the unlevered, after-tax free cash flows that WPX was forecasted to

generate from WPX’s proved developed producing reserves and currently undeveloped resources

used in the analysis and all underlying line items; (ii) the projected midstream distributions of

Catalyst Midstream Partners LLC to WPX during the fiscal years ending December 31, 2021

through December 31, 2025; (iii) Citi’s basis for utilizing for the terminal value a terminal adjusted

EBITDA multiple of 4.1x; (iv) WPX’s estimated non-drilling and completion capital expenditures,

corporate expenses, net hedge, and other gains and losses; (v) WPX’s estimated net debt; (vi) the

net operating loss carryforwards expected by WPX’s management during the forecast period; and




                                                  6
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 7 of 12 PageID #: 7




(vii) the individual inputs and assumptions underlying the range of discount rates of 7.7% to 8.5%.

       39.     With respect to Citi’s Net Asset Value Analysis for Devon, the Registration

Statement fails to disclose: (i) the individual inputs and assumptions underlying the range of

discount rates of 7.8% to 8.8%; (ii) the unlevered, after-tax free cash flows that Devon was

forecasted to generate from Devon’s proved developed producing reserves and currently

undeveloped resources used in the analysis and all underlying line items; (iii) Devon’s estimated

non-drilling and completion capital expenditures, corporate expenses, net hedge, and other gains

and losses; (iv) Devon’s estimated net debt; and (v) the net operating loss carryforwards expected

by WPX’s management during the forecast period.

       40.     With respect to Citi’s Illustrative Has/Gets Analysis, the Registration Statement

fails to disclose the synergies used in the analysis.

       41.     With respect to Citi’s analyses of price targets, the Registration Statement fails to

disclose: (i) the price targets observed in the analyses; and (ii) the sources thereof.

       42.     With respect to Citi’s illustrative potential pro forma financial effect of the merger

analyses, the Registration Statement fails to disclose: (i) WPX’s and Devon’s fiscal years 2021

and 2022 estimated cash flow per share (“CFPS”) and estimated free cash flow per share

(“FCFPS”); (ii) the potential synergies used in the analysis; (iii) the extent to which the Proposed

Transaction could be accretive to WPX’s fiscal years 2021 and 2022 estimated CFPS and

estimated FCFPS, accretive to WPX’s fiscal years 2021 and 2022 estimated FCFPS, and dilutive

to WPX’s fiscal years 2021 and 2022 estimated CFPS; and (iv) the extent to which the Proposed

Transaction could be accretive to Devon’s fiscal years 2021 and 2022 estimated CFPS and

estimated FCFPS.




                                                   7
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 8 of 12 PageID #: 8




       43.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       44.     Third, the Registration Statement fails to disclose the actual amount of

compensation Citi will receive in connection with its engagement.

       45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       46.     Fourth, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive”

provisions, including the agreement executed with Company A.

       47.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       48.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and WPX

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule



                                                  8
  Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 9 of 12 PageID #: 9




14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. WPX is liable as the

issuer of these statements.

       52.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       53.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       54.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       55.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       56.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       57.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Devon

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.



                                                  9
 Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 10 of 12 PageID #: 10




       59.     The Individual Defendants and Devon acted as controlling persons of WPX within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or Board members of WPX and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants and Devon was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       62.     Devon also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       63.     By virtue of the foregoing, the Individual Defendants and Devon violated Section

20(a) of the 1934 Act.




                                                  10
 Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 11 of 12 PageID #: 11




       64.     As set forth above, the Individual Defendants and Devon had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  11
Case 1:20-cv-01517-UNA Document 1 Filed 11/10/20 Page 12 of 12 PageID #: 12




Dated: November 10, 2020              RIGRODSKY & LONG, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Brian D. Long (#4347)
                                     Gina M. Serra (#5387)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Facsimile: (302) 654-7530
                                     Email: sdr@rl-legal.com
                                     Email: bdl@rl-legal.com
                                     Email: gms@rl-legal.com

                                      Attorneys for Plaintiff




                                    12
